DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 05/20/2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/20/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 of the US Application No. 17/325,896 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11023111 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation.  For example, all the limitations of claim 1 of the instant Application can be found in claim 1 of U.S. Patent No. US 11023111 B2. As U.S. Patent No. US 11023111 B2 teaches every limitation of the instant claims, the claims of  US 11023111 B2 obviously encompass the claims of the instant application. 

Regarding claims 2-20, they correspond substantially or exactly to claims 2-20 of U.S. Patent No. US 11023111 B2 and are also rejected under obviousness double patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130159330 A1) in view of Engstrom (US 20110191023 A1). 
Regarding claims 1 and 13, Smith (Figs. 1-6) discloses a computer-readable medium having computer-readable instructions stored thereon, the computer-readable instructions configured to instruct one or more processors to (… other unique geospatial information viewing devices (e.g. navigation systems). The computer-based collection, tasking, and dispatch System 130 is composed of servers, data storage, and communication interface devices”); Smith at ¶ [0068] and at least [0069]): display a map of a selected geographic region on an electronic display, the map including geographic sub-regions displayed within the map (… other unique geospatial information viewing devices (e.g. navigation systems). The computer-based collection, tasking, and dispatch System 130 is composed of servers, data storage, and communication interface device; Smith at [0068]); select discrete images corresponding to the geographic sub-regions (… implementation of a Geospatial Dispatch Service 121 communicating with a geospatial awareness viewer 123. A geospatial awareness viewer in this illustration may be any map, maritime chart, or imagery-based system or device capable of displaying map/chart/imagery data with other metadata (e.g. Google Earth, MapQuest, etc.)”); Smith at [0201]). Smith does not explicitly teach display the discrete images at the same time on the electronic display as an overlay to the map. However, Engstrom teaches display the discrete images at the same time on the electronic display as an overlay to the map (see paragraph “a plane to generate (step 130) stereo (e.g., 80% to 60% overlap) imagery, i.e., image data. This stereo imagery is used to create a large, geo-referenced imagery map of the golf course. Moreover, the georeferenced, stereo imagery (i.e., photogrammetry) is used in the generation of 3-D terrain and 3-D object data (trees, bushes, buildings, features, etc.). As used herein, terrain data refers to the vertical dimensions of a land surface. Laser data is then captured (step 140) from the air and/or ground with a high resolution LiDAR sensor to generate (step 150) the terrain and object data”); Engstrom at [0028]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Smith to include display the discrete images at the same time on the electronic display as an overlay to the map, as taught by Engstrom in order to enhance accuracy and precision of shots and increasing performance of the player.

 Regarding claim 2, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to display each one of the discrete images within one of the geographic sub-regions corresponding thereto (see paragraph …Pre-defined regions can be selected from a drop-down list 42 resulting in the region being overlaid on a map element 43. Radio button group 44 illustrate graphical user interface elements that capture subscription criteria based on report type…; Smith at [0115]). 

Regarding claim 3, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to pre-process at least one of the discrete images to fit its corresponding one of the geographic sub-regions (… Pre-defined regions can be selected from a drop-down list 42 resulting in the region being overlaid on a map element 43. Radio button group 44 illustrate graphical user interface elements that capture subscription criteria based on report type…; Smith at [0115]). 

Regarding claim 4, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to pre-process at least one of the discrete images to adjust dimensions of the at least one of the discrete images to fill out a majority of an internal area of its corresponding one of the geographic sub-regions (… Pre-defined regions can be selected from a drop-down list 42 resulting in the region being overlaid on a map element 43. Radio button group 44 illustrate graphical user interface elements that capture subscription criteria based on report type…; Smith at [0115]). 

Regarding claim 5, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to fill a remaining space around at least one of the discrete images within its corresponding one of the geographic sub-regions with a background that distinguishes the background from the at least one of the discrete images by at least one of a color or a design that contrasts with the at least one of the discrete images (… a computer-implemented central relational database system capable of storing various types of information reports that are time tagged, geospatially tagged, and characterized with domain unique descriptive metadata that may include text, pictures, video, and audio; see Smith at claim 1).

Regarding claim 6, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to at least one of zoom in a display of the map or zoom out the display of the map responsive to user inputs (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 7, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to re-populate the map with more discrete images responsive to a zoom in of the display of the map (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200].

Regarding claim 8, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to alter the geographic sub- regions displayed within the map responsive to one or more of a zoom in or a zoom out of the map (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 9, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the selected geographic region is a nation and the geographic sub-regions are states of the nation (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 10, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the selected geographic region is a state and the geographic sub-regions are counties of the state (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 11, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the selected geographic region is a county and the geographic sub-regions are cities of the county (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 12, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein the computer-readable instructions are configured to instruct the one or more processors to: generate a request to generate a collage including the discrete images to be transmitted to a management server (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201]. Smith does not explicitly teach display the collage received from the management server as the overlay to the map. However, Engstrom teaches display the collage received from the management server as the overlay to the map (see paragraph “a plane to generate (step 130) stereo (e.g., 80% to 60% overlap) imagery, i.e., image data. This stereo imagery is used to create a large, geo-referenced imagery map of the golf course. Moreover, the georeferenced, stereo imagery (i.e., photogrammetry) is used in the generation of 3-D terrain and 3-D object data (trees, bushes, buildings, features, etc.). As used herein, terrain data refers to the vertical dimensions of a land surface. Laser data is then captured (step 140) from the air and/or ground with a high resolution LiDAR sensor to generate (step 150) the terrain and object data”); Engstrom at [0028]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Smith to include display the discrete images at the same time on the electronic display as an overlay to the map, as taught by Engstrom in order to enhance accuracy and precision of shots and increasing performance of the player.

Regarding claim 14, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches further comprising receiving one or more user inputs indicating the selected geographic region (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 15,  Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches further comprising receiving one or more user inputs indicating the one or more selected categories (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 16, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches further comprising requesting the discrete images from a management server (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 17, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches further comprising: displaying one or more zoom elements; zooming the map at least one of in or out responsive to user interactions with the one or more zoom elements (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions;  Smith at [0117] and at least ¶ [0200]-[0201]; and displaying updated discrete images responsive to the zooming, at least one of the updated discrete images different from the discrete images (the System includes computer-implemented logic that updates subscription range criteria automatically based on GPS and location lookup features built into the mobile computing device of the subscriber; Smith at [0032]).

Regarding claim 18, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches further comprising displaying a topic input field configured to receive one or more user inputs indicating the one or more selected categories (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 19, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein displaying the topic input field includes providing one or more user-selectable categories (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Regarding claim 20, Smith, as modified by Engstrom discloses the claimed invention substantially as explained above. Further, Smith (Fig. 11A) teaches wherein displaying the discrete images comprises displaying the discrete images received from a management server (… additional GUI mechanisms enabling a subscriber to define a geographic range to filter incoming reports. Radio group 50 shows how a subscriber can customize the shape of a geographic region by choosing a custom region vice the pre-defined geographic regions; Smith at [0117] and at least ¶ [0200]-[0201].

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663